In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS
                                          No. 13-155V
                                      Filed: May 13, 2016

* * * * * * * * * * * * * * * *                          UNPUBLISHED
LORI EUBANKS, as parent and natural          *
guardian of S.J.S., a minor,                 *
                                             *           Special Master Hamilton-Fieldman
               Petitioner,                   *
                                             *           Joint Stipulation on Damages;
v.                                           *           Diphtheria Tetanus acellular
                                             *           Pertussis (“DTaP”) vaccine;
SECRETARY OF HEALTH                          *           Overlap Syndrome.
AND HUMAN SERVICES,                          *
                                             *
               Respondent.                   *
* * * * * * * * * * * * * * * *
Anne Carrion Toale, Maglio Christopher and Toale, PA, Sarasota, FL, for Petitioner.
Lara Englund, United States Department of Justice, Washington, D.C., for Respondent.

                                          DECISION 1

        On March 4, 2013, Lori Eubanks (“Petitioner”) filed a petition for compensation on
behalf of S.J.S., a minor, pursuant to the National Vaccine Injury Compensation Program. 2 42
U.S.C. §§ 300aa-1 to -34 (2006). Petitioner alleged that a Diphtheria Tetanus acellular Pertussis
(“DTaP”) vaccine administered to S.J.S. on April 21, 2011 caused her to suffer from overlap
syndrome.

       On May 12, 2016, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation. Respondent denies that the DTaP vaccine caused S.J.S.’s
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this decision on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, codified as amended at 44 U.S.C. §
3501 note (2012). As provided by Vaccine Rule 18(b), each party has 14 days within which to
request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted
invasion of privacy.” Vaccine Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                1
injury or her current condition. However, the parties agree to the joint stipulation, attached
hereto as Appendix A. The undersigned finds the stipulation reasonable and adopts it as the
decision of the Court in awarding damages, on the terms set forth therein.

       The parties stipulate that Petitioner shall receive the following compensation:

       a. A lump sum of $952.60, which amount represents compensation for past
          unreimbursable expenses, in the form of a check payable to Petitioner, Lori
          Eubanks;

       b. A lump sum of $2,516.18, which amount represents reimbursement of a lien for
          services rendered on behalf of S.J.S., in the form of a check payable jointly to
          Petitioner and

                               Agency for Health Care Administration
                                     Xerox Recovery Services
                                          P.O. Box 12188
                                    Tallahassee, FL 32317-2188
                                        Attn: Felicia Flythe
                                          Case ID: 451683

           Petitioner agrees to endorse the check to the Agency for Health Care
           Administration.

           The amounts set forth in paragraphs 8.a. and 8.b. represent compensation for all
           damages that would be available under 42 U.S.C. § 300aa-15(a), except as set
           forth in paragraph 8.c.

       c. An amount sufficient to purchase the annuity contract described in paragraph
          10 of the stipulation, paid to the life insurance company from which the annuity
          will be purchased.

       Stipulation ¶ 8.

       The undersigned approves the requested amounts for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation. 3

       IT IS SO ORDERED.

3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                 2
s/ Lisa Hamilton-Fieldman
Lisa Hamilton-Fieldman
Special Master




  3
Case 1:13-vv-00155-UNJ Document 44 Filed 05/12/16 Page 1 of 7
Case 1:13-vv-00155-UNJ Document 44 Filed 05/12/16 Page 2 of 7
Case 1:13-vv-00155-UNJ Document 44 Filed 05/12/16 Page 3 of 7
Case 1:13-vv-00155-UNJ Document 44 Filed 05/12/16 Page 4 of 7
Case 1:13-vv-00155-UNJ Document 44 Filed 05/12/16 Page 5 of 7
Case 1:13-vv-00155-UNJ Document 44 Filed 05/12/16 Page 6 of 7
Case 1:13-vv-00155-UNJ Document 44 Filed 05/12/16 Page 7 of 7